                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                No. 7:14-CV-183-BR

EUNICE ANDERSON, et al.,                     )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )
                                             )
MURPHY-BROWN, LLC,                           )
                                             )
        Defendant.                           )


                        ORDER ON MOTION TO SUBSTITUTE PARTY

        This matter comes before the undersigned on the motion of the movant, Earnestine Phillips,

as Court-appointed General Guardian of Mae Mazyck, requesting that she be substituted as

Plaintiff.

        The Court notes that pursuant to Rule 25(b) of the Federal Rules of Civil Procedure, if a

party becomes incompetent, the Court may, on motion, permit the action to be continued by the

party ' s representative.

        The Movant has filed documents reflecting that the C lerk of Superior Court of Pender

County duly appointed Ms . Phillips as the General Guardian for her mother, Mae Mazyck. The

Court notes that counsel for the Defendant has consented to the motion .

        Wherefore, the Court hereby grants the motion and orders that for purposes of the caption,

and the claim for Mae Mazyck, the caption shou ld be modified to substitute for the Plaintiff Mae

Mazyck, the following: " Earnestine Phillips, as General Guardian of Mae Mazyck."

        SO ORDERED, this 16th day of March 2021.




         Case 7:14-cv-00183-BR Document 199 Filed 03/16/21 Page 1 of 1
